DETAILED ACTION
This office action is in response to applicant’s filing dated December 2, 2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim(s) 1, 2, 5-7, 10, 11, 15, 16, 18-26, 32, and 33 is/are pending in the instant application.  Claim(s) 3, 4, 8, 9, 12-14, 17, 27-31, and 34-40 were previously canceled. 


Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a neuropeptide FF receptor modulator comprising a compound according to Formula (I) in the reply filed on December 2, 2020 is acknowledged.
Claims 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.
Applicant’s election without traverse of Compound 16:

    PNG
    media_image1.png
    330
    455
    media_image1.png
    Greyscale

in the reply filed on December 2, 2020 is acknowledged.
The Examiner notes that Compound 16 has been construed as a compound of formula (I) wherein R2 is NH-R1, wherein R1 is C5-alkyl, pentyl; R3 is arylalkyl, phenyl substituted with a methoxy; R4 is H; and R5 is arylalkyl, phenyl substituted with a Cl.
Compound 16 has been found free of prior art, thus Examination has been expanded to encompass the second elected species, Compound 33:


    PNG
    media_image2.png
    326
    546
    media_image2.png
    Greyscale

The Examiner notes that Compound 33 has been construed as a compound of formula (I) wherein R2 is NH-R1, wherein R1 is arylalkyl, phenyl(methyl) substituted with a methoxy; R3 is 4 is H; and R5 is arylalkyl, phenyl substituted with a Cl.
Compound 33 is found free of prior art, thus Examination has been expanded to encompass Compound 38222805:

    PNG
    media_image3.png
    154
    263
    media_image3.png
    Greyscale

Compound 38222805 is a compound of formula (I) wherein R2 is NH-R1, wherein R1 is an arylalkyl; R3 is arylalkyl; R4 is H; and R5 is arylalkyl.
Compound 16 reads on claims 1, 2, 6, 7, 10, 11, 18, 20, 23, 25, and 26.
Compound 33 reads on claims 1, 2, 6, 7, 10, 11, 18, 20, and 24-26.
Compound 38222805 reads on claims 1, 2, 25, and 26.
Claims 5, 15, 16, 19, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.
Claims 1, 2, 6, 7, 10, 11, 18, 20, and 23-26 are presently under examination as they relate to the elected compound, Compound 16 and expanded species Compound 33 and Compound 38222805.



Priority
The present application is a 371 of PCT/US18/18074 filed on February 13, 2018, which claims benefit of US Provisional Application 62/485,731 filed on February 14, 2017.  The effective filing date of the instant application is February 14, 2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 21, 2019 and December 2, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Acknowledgement is made of Applicant's drawings filed on August 13, 2019.  These drawings are accepted.


Claim Objections
Claims 6, 7, 10, 11, 20, 23, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites the a neuropeptide FF receptor modulator comprising a compound according to Formula (I)…wherein R2 is selected from –N-((C2-C5alkyl)2 and NH-R1...
Claim 18 recites wherein R2 is… 
    PNG
    media_image4.png
    84
    235
    media_image4.png
    Greyscale
.
Claim 1 does not encompass compounds wherein R2 is a ring structure.  Thus, the scope of claim 18 is broader than the scope of claim 1 from which it depends.  Thus, claim 18 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warszycki et al (Journal of chemical information and modeling, 2017, 57(2), 311-321, published January 5, 2017, cited in the filed December 2, 2020).
Warszycki teaches Compound 38222805 (Table 4):

    PNG
    media_image3.png
    154
    263
    media_image3.png
    Greyscale

Compound 38222805 is a compound of formula (I) wherein R2 is NH-R1, wherein R1 is an arylalkyl; R3 is arylalkyl; R4 is H; and R5 is arylalkyl.
When reading the preamble in the context of the entire claim, the recitation a neuropeptide FF receptor modulator is not limiting because the body of the claim describes a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Thus, the teachings of Warszycki anticipates the compounds of claims 1 and 2.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al (Journal of Biological Chemistry, 2015; 290(23):14441-14453, cited in the filed December 2, 2020).
Mishra teaches Compound 4 (Table 1):

    PNG
    media_image5.png
    226
    264
    media_image5.png
    Greyscale

Compound 4 is a compound of Formula (I) wherein R2 is –NH-R1, wherein R1 is heteroarylalkyl; R3 is arylalkyl; R4 is H; and R5 is arylalkyl.
When reading the preamble in the context of the entire claim, the recitation a neuropeptide FF receptor modulator is not limiting because the body of the claim describes a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Thus, the teachings of Mishra anticipates the compounds of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warszycki et al (Journal of chemical information and modeling, 2017, 57(2), 311-321, published January 5, 2017) in view of Evenden et al (US 5,962,514).
Regarding claim 1, 25, and 26, Evenden teaches a pharmaceutical composition comprising a combination of a first component which is a 5-HT reuptake inhibitor and a second component which is a selective 5-HT1A antagonist with diluents, excipients, and/or inert carriers (claims 1 and 26).  Evenden does not teach the  5-HT1A antagonist is a compound of formula (I).
However, Warszycki teaches Compound 38222805 (Table 4):

    PNG
    media_image3.png
    154
    263
    media_image3.png
    Greyscale

Compound 38222805 is a compound of formula (I) wherein R2 is NH-R1, wherein R1 is an arylalkyl; R3 is arylalkyl; R4 is H; and R5 is arylalkyl.  Warszycki teaches Compound 38222805 has a 5-HT1A Ki [nM] of 15000 nM or 15µM.  Thus, Warszycki establishes that Compound 38222805 inhibits 5-HT1A.  
Since Evenden teaches a pharmaceutical  comprising 5-HT reuptake inhibitor and a second component which is a selective 5-HT1A antagonist, and since Warszycki teaches  is a Compound 38222805 inhibits 5-HT1A, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any 5-HT1A antagonist) for another (Compound 38222805) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 1, 25, and 26, with a reasonable expectation of success. 

Conclusion
Claims 1, 2, 18, 25, and 26 are rejected.
Claims 6, 7, 10, 11, 20, 23, and 24 are objected.
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628